Opinion by
Willson, J.
§ 175. Parties plaintiff; joinder of. It is well settled that if the right of action is in one person only, another cannot be joined with him as plaintiff. It is also settled, that one joint owner cannot alone maintain a suit to recover his individual interest in property destroyed. When the right of action'is joint, the suit must be brought by all who are entitled to redress. [Stachely v. Pierce, 28 Tex. 328; Sayles & Bassett’s Pl. & Pr. § 278; W. & W. Con. Rep. § 249; R'y Co. v. Hollingsworth, ante, p. 149.]
§ 17 0. Joint owners of crops on land rented by one to the other, may join in suit to recover damages for injuries done to crops, etc. G. rented land to B., the contract being that G. was to receive as rent a part of the crops raised on the land. B. had crops growing upon the land which were injured by the wrongful act of the defendant. By the wrongful act of the defendant, the land was also injured to the extent that it would be harder to cultivate the next year, and would be less productive for said year. B. had also rented the land for the next year. Held, that G. and B. were jointly interested in both the crops and the land, and were éntitled to maintain the suit jointly against' the defendant to recover damages for injury done to said crops and land. [Stewart v. Doughty, 9 Johns. (N. Y.) 108; Moulton v. Robinson, 27 N. H. 550; Harris v. Frink, 49 N. Y. 24; 6 Wait’s Act. & Def. p. 53.]
§ 17 0a. Excessive verdict. Where the evidence is conflicting as to the amount of damage, a verdict which is within the limit of the evidence will not be set aside upon the ground that it is excessive.